DETAILED ACTION
Claims 1, 3-11, and 13 are pending, and claims 1, 3-9, and 13 are currently under review.
Claims 10-11 are withdrawn.
Claims 2 and 12 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on 1/11/2021 has been entered.

Response to Amendment
The amendment filed 1/11/2021 has been entered.  Claims 1, 3-11, and 13 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1, 3, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ouchi et al. (US 2013/0341077) in view of applicants’ admitted prior art (herein referred to as AAPA), Himori et al. (US 2013/0327478), Cho et al. (2010, A low sintering temperature and electrical performance of nanoparticle copper ink for use in ink-jet printing), and either one of Jiang et al. (US 2008/0272344) or Bedworth et al. (US 2012/0251381).
Regarding claims 1 and 13, Ouchi et al. discloses a method of repairing a disconnection in a wiring board through sintering a conductive material provided to said disconnection [abstract]; wherein said disconnection can be a disconnected portion in a conductive layer on a substrate [0006].  Ouchi et al. further teaches that the conductive layer (112a, 112b) can be formed on an insulation layer (102a, 102b) of the substrate (10) and connected to each other through said substrates by via conductors (114a, 114b, 114c) [0101-0103, fig.3].  The examiner considers the disclosure of a conductive layer (112a, 112b) and via conductor (114a, 114b, 114c) to meet the claimed limitation of “a conductive pad disposed on and in electrical conductive contact with a microvia,” wherein said disconnected portion further meets the limitation of “at least a portion of the pad being missing from the assembly.”  Ouchi et al. further discloses repairing said disconnected portion by applying a conductive paste having at least 70 
Ouchi et al. does not expressly teach that the disconnected portion of the conductive layer exposes an upper region of the microvia along a microvia-pad interface such that the subsequent repairing step provides conductive material on said exposed upper region of the microvia (ie. Ouchi et al. does not expressly teach that the disconnected portion specifically lies on top of the via).  However, AAPA discloses that contact pads atop microvias are known to fail by cracking or breaking off at their point of contact with said microvia [0005 of instant specification background].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Ouchi et al. such that said repairing is done specifically on a disconnected portion of a conductive layer atop a via conductor, as disclosed by AAPA, because it is well known that contact pads atop microvias in a printed circuit board are known to fail by cracking of breaking off at the point of contact with said microvia.  Alternatively, the examiner submits that it would have been obvious to combine the aforementioned prior art elements of the repairing method disclosed by Ouchi et al. with the pad-microvia structure disclosed by AAPA because each claimed element is present in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  The examiner further notes that the combination of the method of Ouchi et al. with the disclosure of AAPA merely modifies the location at which repairing takes place, 
As stated previously, Ouchi et al. further discloses that nanocopper can be used for both the conductive paste and conductive patterns [0127]; however, Ouchi et al. and AAPA do not expressly teach that the upper region of the microvia also comprises nanocopper, such that a direct nanocopper-to-nanocopper interface is formed between the provided conductive material and microvia (ie. Ouchi et al. and AAPA do not expressly teach that the microvia to be fixed also comprises nanocopper).  Himori et al. discloses a conductive paste comprising nanocopper powder [abstract, 0051]; wherein said conductive paste is utilized as a via material to enable high density wiring to be carried out between layers of a multilayer board with low electrical resistance [0003, 0065].  Therefore, it would have been obvious to modify the method of Ouchi et al. and AAPA by utilizing nanocopper as the via material, as disclosed by Himori et al., such that high density wiring with low resistance can be achieved between layers of a multilayer circuit board, as taught by Himori et al. [0003, 0065].  As stated previously, since Ouchi et al. discloses that the repairing material includes conductive paste comprising copper particles of about 100 nm in size, the examiner considers the aforementioned combination to naturally meet the 
As stated previously, Ouchi et al. teaches that the conductive material for repairing is provided by sintering [abstract]; however, the aforementioned combination does not expressly teach that the sintering is performed at a temperature of 200 degrees C or less.  Cho et al. discloses that nanoparticle copper particles having a size of 10 to 20 nm can be utilized as connection material for printed circuit boards, wherein said nanocopper can be sintered at a temperature range of 200 degrees C because low temperature sintering is useful for improving electrical performance of pried circuit board applications [p.6888 col. 1 In.1-4, p.6889 col.1 In.30-35, p.6891 col.2 In.13-14].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combination by sintering at a specific temperature range of 200 degrees C or less, as taught by Cho et al., because low temperature sintering of nanocopper results in useful electrical performance.
Regarding the new limitations that the conductive material specifically includes a matrix material as claimed in addition to nanocopper, Ouchi et al. further teaches that the paste comprises conductive particles mixed with a binder material [0125].  Ouchi et al. does not expressly teach a matrix material or partially fused particles as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Specifically, Jiang et al. 
Alternatively, Bedworth et al. discloses a material for joining/bonding made of partially fused nanocopper particles dispersed within a matrix such that the shelf life of the nanoparticles can be further stabilized and to impart conductivity to non-conductive matrix materials, respectively [0022, 0080].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Ouchi et al. by utilizing the matrix-nanocopper material of Bedworth et al. such that the shelf life of nanocopper particles can be improved while also imparting conductivity to non-conductive matrix materials.  The examiner notes that Bedworth et al. further teaches that said matrix material can include polymers among others [0009].
Regarding claim 3, the aforementioned prior art discloses the method of claim 1 (see previous).  Ouchi et al. does not expressly teach that the disconnected portion of the conductive layer is the entire conductive layer.  However, the examiner notes that the mere recitation of size or relative .
Claims 4-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ouchi et al. (US 2013/0341077) in view of others as applied to claim 1 above, and further in view of Bessette et al. (US 2012/0266459).
Regarding claims 4-6, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach the step of removing a printed circuit board component that is blocking access to the damaged assembly by heating the circuit board component.  Bessette et al. discloses a method for removing an electronic component from a printed circuit board substrate by heating of said component because it allows for removal of the component during repair [abstract, 0004, 0009].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combination by utilizing the method of removing printed circuit board components through heat, as disclosed by Bessette et al., because it allows for removal of components during repair, as disclosed by Bessette et al. [0004].  As depicted by .
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ouchi et al. (US 2013/0341077) in view of others as applied to claim 1 above, and further in view of Centola et al. (US 2002/0071265).
Regarding claim 7, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach the additional step of tinning the pad or conductive layer.  Centola et al. discloses a step of tinning a via end by applying conductive material over the vias in order to further protect them [0021].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combination by including the tinning step of Centola et al. in order to further protect the conductive layer atop the via, as disclosed by Centola et al. [0021].
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ouchi et al. (US 2013/0341077) in view of others as applied to claim 1 above, and further in view of Palmeri et al. (US 7,399,930).
Regarding claim 8, the aforementioned prior art discloses the method of claim 1 (see previous). The aforementioned prior art does not expressly teach the additional step of providing an adhesive to provide structural support for the conductive material.  Palmeri et al. discloses attaching a pad or pin within a via using an adhesive to secure it in place [col.2 In.7-21, col.4].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combination by utilizing the adhesive of Palmeri et al. to further secure the conductive paste material in place, as disclosed by Palmeri et al. [col.2 In.7-21, col.4 In.59-67].
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ouchi et al. (US 2013/0341077) in view of others as applied to claim 1 above, and further in view of Hsu et al. (US 2007/0281503).
Regarding claim 9, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach providing the conductive material in a cavity of a masking layer left on the printed circuit board.  Hsu et al. discloses a method of repairing a conductive structure of a circuit board [abstract]; wherein conductive material is applied within a resist cavity (13) to replace missing conductive material resulting from defects during processing such as skip electroplating [0020, fig.1a-1b].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned 

Response to Arguments
Applicant’s arguments, filed 1/11/2021, regarding the new claim amendments have been considered but are moot because in view of the new grounds of rejection made in view of Jiang et al. and Bedworth et al.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/NICHOLAS A WANG/Examiner, Art Unit 1734